CAMPBELL, District Judge.
The lighter Anna G. Lee, which had steam for lifting purposes, but not as-motive power, was lying at the yard of the Traitel Marble Company, foot of Webster avenue, Long Island City, on January 5, 1923, loaded with about three hundred and fifty tons of marble, and made fast with two lines to one mooring post. Alongside and outside of her lay the loaded coal boat William Drew, which had come in the night before and made fast with lines to the Lee, and one line to a mooring post further up on the dock than the one to which the Lee was made fast.
In the morning, in preparation for discharging, the Drew attempted to haul on the flood tide and dropped back, whereupon her line parted, and, the whole weight of both boats being suddenly placed on the one mooring pile to which the Lee was made fast, it broke, and both boats, still made fast to each other, drifted with the tide up the river about 200 feet, when the stem of the William Drew fetched up against the stem of the Pennsylvania Cement Company’s boat No. 7, inflicting damage on her, and the three boats floating up the river.
The captain of the Lee says that the line from the Drew to the dock which parted was not a good line, but, in any event, thei method attempted by the Drew in slacking and dropping back put an undue sudden strain on the line causing it to break, and then by suddenly imposing the added strain of the weight of the Drew, on the lines of the Lee, the mooring pile was broken and both boats went adrift.
That the captain of the Lee did not make fast the lines of the Drew, or assist in making them fast, when she came in, is certain, because he was not aboard his boat at the time and did not know of the arrival of the Drew until he returned aboard his boat on the morning of January 5th.
The attempt of the Drew to shift with the tide was because unloading was to start about 8 o’clock a. m., and her master was negligent in subjecting his one line to the dock, and that not a good one, to the unusual strain, and causing by the added weight the other post to pull out and the Lee to go adrift.
The captain of the Lee did not throw off any lines of the Drew.
The captain of the Drew was alone, attempting to shift on the flood tide.
The Lee had an anchor, but was not able to make use of it in time.
*567The Lee is without fault.
The Drew is solely at fault.
The usual decree may be entered, in favor of libelant against the Drew, with costs and the usual order of reference, and in favor of the Anna G. Lee, dismissing the libel, with costs.